DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 10/28/2021 has been fully considered and entered into record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mayo and Hiba Kaissi on November 4, 2021.
The application has been amended as follows:
1.	(currently amended) An adaptive system for automatic tracking of a target in at least one video stream, comprising:
at least one tracking device that receives said at least one video stream, wherein said at least one tracking device comprises at least one configuration parameter, 
wherein said at least one tracking device is dynamically configurable via said at least one configuration parameter such that said at least one tracking device detects and automatically tracks at least one target by analysis of said at least one video stream,
wherein said at least one configuration parameter comprises one or more of a parameter that influences a consumption of hardware resources of the at least one tracking device, a performance of the at least one tracking device and a quality of the at least one tracking device;

wherein said at least one metric performance value is one or more of
correlated to 
a number of interchanged targets of said at least one target when compared to a reference tracking device, or 
a number of targets not identified by each of the at least one tracking device when compared to the reference tracking device,
representative of a demand for hardware resources by the at least one tracking device;
a corrector of said at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value resulting in at least one corrected configuration parameter;
at least one dynamic configurator of said at least one tracking device that dynamically configures the at least one tracking device by application of said at least one corrected configuration parameter; and,
at least one measurement device that measures at least one value representative of the demand for hardware resources by said at least one tracking device, wherein the calculator is configured to calculate said at least one metric performance value starting from said at least one value representative of the demand for hardware resources by said at least one tracking device,
wherein each tracking device of said at least one tracking device is configurable using at least one of the at least one configuration parameter selected from
a number of images to be processed or interpreted per second in said at least one video stream,
an image resolution, and
a maximum number of targets to be detected and tracked in said at least one video stream.
3.	(canceled)

4.	(currently amended) The adaptive system for automatic tracking of a target according to claim 1, wherein said at least one measurement device is configured to measure at least one of 
an operating frequency of central hardware and/or graphic processing units on demand by said at least one tracking device, 
a usage ratio of allocated memory space for said at least one tracking device, 
a data input or output flow rate to/from said at least one tracking device, 
the number of images processed or interpreted per second in the at least one video stream by said at least one tracking device, and 
a number of calculation cores used in the central hardware and/or the graphic processing units on demand by said at least one tracking device.
 
6.	(currently amended) The adaptive system for automatic tracking of a target according to claim 1, wherein the calculator is further configured to calculate the number of images processed or interpreted per second in said at least one video stream by said at least one tracking device from a list of timedating values that it receives, at which said at least one tracking device starts and finishes its processing cycles of said at least one video stream.

9.	(currently amended) An adaptive method for automatic tracking of a target in at least one video stream, comprising: 
analyzing said at least one video stream using at least one tracking device, wherein said at least one tracking device comprises at least one configuration parameter, 
wherein said at least one tracking device is dynamically configurable via said at least one configuration parameter such that said at least one tracking device detects and automatically tracks at least one target in said at least one video stream,
wherein said at least one configuration parameter comprises one or more of a parameter that influences a consumption of hardware resources of the at least one tracking device, a performance of the at least one tracking device and a quality of the at least one tracking device,
calculating at least one metric performance value of said at least one tracking device,
wherein said at least one metric performance value is one or more of
correlated to 

a number of targets not identified by each of the at least one tracking device when compared to the reference tracking device,
representative of a demand for hardware resources by the at least one tracking device,
correcting said at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value resulting in at least one corrected configuration parameter, 
dynamically configuring said at least one tracking device by application of said at least one corrected configuration parameter, and 
measuring at least one value representative of a demand by said at least one tracking device for the hardware resources, wherein the calculating the at least one metric performance value is made from said at least one value representative of a demand by said at least one tracking device for the hardware resources,
wherein each tracking device of said at least one tracking device is configurable using at least one of the at least one configuration parameter selected from
a number of images to be processed or interpreted per second in said at least one video stream,
an image resolution, and
a maximum number of targets to be detected and tracked in said at least one video stream.

10.	(currently amended) A non-transitory computer readable medium including a program comprising machine readable instructions for execution of steps in an adaptive method for automatic tracking of a target in at least one video stream, when said program is run on a computer, wherein said adaptive method comprises
analyzing said at least one video stream using at least one tracking device, wherein said at least one tracking device comprises at least one configuration parameter, 
wherein said at least one tracking device is dynamically configurable via said at least one configuration parameter such that said at least one tracking 
wherein said at least one configuration parameter comprises one or more of a parameter that influences a consumption of hardware resources of the at least one tracking device, a performance of the at least one tracking device and a quality of the at least one tracking device,
calculating at least one metric performance value of said at least one tracking device, 
wherein said at least one metric performance value is one or more of
correlated to 
a number of interchanged targets of said at least one target when compared to a reference tracking device, or 
a number of targets not identified by each of the at least one tracking device when compared to the reference tracking device,
representative of a demand for hardware resources by the at least one tracking device,
correcting said at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value resulting in at least one corrected configuration parameter, 
dynamically configuring said at least one tracking device by application of said at least one corrected configuration parameter, and 
measuring at least one value representative of a demand by said at least one tracking device for the hardware resources, wherein the calculating the at least one metric performance value is made from said at least one value representative of a demand by said at least one tracking device for the hardware resources,
wherein each tracking device of said at least one tracking device is configurable using at least one of the at least one configuration parameter selected from
a number of images to be processed or interpreted per second in said at least one video stream,
an image resolution, and
a maximum number of targets to be detected and tracked in said at least one video stream.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 9, and 10, in view of the amendments and remarks filed 10/28/2021 and the Examiner’s Amendment appearing above, the recited limitations are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 9, and 10 are allowable. Claims 2 and 4-8 are allowable by virtue of their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641